Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Board of Directors Citizens Financial Corp. Elkins, West Virginia We hereby consent to the inclusion in this Annual Report on Form 10-K of our report dated March 12, 2008, on our audit of the consolidated financial statements of Citizens Financial Corp. as of December 31, 2007 and for the year then ended appearing in Part II, Item 8 of the 2007 Form 10-K of Citizens Financial Corp. /s/ YOUNT, HYDE & BARBOUR P.C. Winchester,
